DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 6-10, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al., US 2016/0358103 A1.

4.	As per claim 1, Bowers discloses: A system for adapting machine learning (ML) models to neural networks (NNs), (Bowers, [0067]) the system comprising: 
a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor (Bowers, [0135])  to: 
receive an ML pipeline comprising a plurality of operators; (Bowers, [0022], “A workflow can utilize a pipeline of data processing operators and be configured to process one or more input datasets consistent with an input schema into one or more outputs consistent with an output schema.”) 
determine operator dependencies within the ML pipeline; (Bowers, [0036], “ For example, as part of the compilation, the workflow authoring tool 126 can identify interdependencies amongst one or more data processing operators, flag potential inconsistencies in inputs or outputs of the data processing operators, identify one or more code packages associated with the data processing operators and interdependencies of the code packages.”)
 determine a plurality of recognized operators within the plurality of operators; (Bowers, [0036], “ For example, as part of the compilation, the workflow authoring tool 126 can identify interdependencies amongst one or more data processing operators, flag potential inconsistencies in inputs or outputs of the data processing operators, identify one or more code packages associated with the data processing operators and interdependencies of the code packages.”)
 for each of at least two recognized operators, select a corresponding NN module from a translation dictionary; (Bowers, [0094],”  At step 902, the machine learning system can generate and/or prepare one or more code packages associated with data processing operator types (e.g., from steps 802 and 804). For example, the machine learning system can serialize the data processing operator types to be included in the code packages. In some embodiments, a code package includes an operator type definition (e.g., the operator type definition 300), pre-compiled executables, imported code (e.g., text according to syntax of a programming language), other computer-logic libraries, or any combination thereof. The machine learning system can store the code packages in a repository (e.g., the operator repository 222 of FIG. 2) for access by at least one of the computing environments (e.g., from sub-step 808 of FIG. 8) available for workflow execution. At step 904, the workflow execution engine can distribute the code packages to the assigned computing environments.”) and 
wire the selected NN modules in accordance with the operator dependencies to generate a translated NN. (Bowers, [0036], “When an operating user finishes authoring a workflow, the workflow authoring tool 126 can compile the workflow into a workflow execution format manageable by the workflow execution engine 128. The workflow execution format can indicate analysis performed on the workflow by the workflow authoring tool 126. For example, as part of the compilation, the workflow authoring tool 126 can identify interdependencies amongst one or more data processing operators, flag potential inconsistencies in inputs or outputs of the data processing operators, identify one or more code packages associated with the data processing operators and interdependencies of the code packages.”)

5. 	As per claim 2, Bowers discloses: The system of claim 1, wherein the instructions are further operative to: determine, based at least on dependencies within the ML pipeline, a starting operator for translation, wherein the starting operator for translation is an earliest recognized operator having parameters; (Bowers, [0051], “In some embodiments, the same or a different search widget is capable of identifying one or more data processing operators based on a user query of an input dataset, an input data source, an input schema, an output schema, an input summary format, an output summary format, or any combination thereof, that match one or more respective parameters of the identified data processing operators.”) and based at least on determining the earliest recognized operator having parameters, not translate operators upstream to the starting operator for translation. (Bowers, [0085], “In some embodiments, the textual representation 720 can explicitly indicate which are the front-line data processing operators that take in the workflow run parameters 708. In some embodiments, when the operator interdependency graph 710 is generated, the workflow authoring tool and/or the workflow execution engine can identify tail-end data processing operators (e.g., the data processing operator 714B) responsible for producing outputs of the workflow run. For example, the tail-end data processing operators can be one or more operators that no other operators depend from. In some embodiments, the textual representation 720 can explicitly indicate what are the outputs of the workflow.”)

6.	As per claim 3, Bowers discloses: The system of claim 1, wherein the instructions are further operative to: connect inputs of the translated NN to upstream operators of the ML pipeline that had not been translated. (Bowers, [0085], In some embodiments, when the operator interdependency graph 710 is generated, the workflow authoring tool and/or the workflow execution engine can identify tail-end data processing operators (e.g., the data processing operator 714B) responsible for producing outputs of the workflow run. For example, the tail-end data processing operators can be one or more operators that no other operators depend from. In some embodiments, the textual representation 720 can explicitly indicate what are the outputs of the workflow.”)

7. 	As per claim 6, Bowers discloses: The system of claim 1, wherein the instructions are further operative to: determine whether a recognized operator within the plurality of recognized operators is trainable or non-trainable; and based at least on determining whether a recognized operator is trainable or non- trainable, flag any parameters related to the recognized operator correspondingly for training.  (Bowers, [0068], “If an implicit type conversion operator is identified, the workflow authoring tool can insert the implicit type conversion operator into the interdependency graph between the precedent operator and the subsequent operator without raising a warning flag. If an implicit type conversion operator cannot be identified, the workflow authoring tool can raise a warning flag in its user interface.”)

8. 	As per claim 7, Bowers discloses: The system of claim 1, wherein the instructions are further operative to: determine whether a recognized operator has multiple corresponding NN modules indicated within the translation dictionary; (Bowers, [0094],”  At step 902, the machine learning system can generate and/or prepare one or more code packages associated with data processing operator types (e.g., from steps 802 and 804). For example, the machine learning system can serialize the data processing operator types to be included in the code packages. In some embodiments, a code package includes an operator type definition (e.g., the operator type definition 300), pre-compiled executables, imported code (e.g., text according to syntax of a programming language), other computer-logic libraries, or any combination thereof. The machine learning system can store the code packages in a repository (e.g., the operator repository 222 of FIG. 2) for access by at least one of the computing environments (e.g., from sub-step 808 of FIG. 8) available for workflow execution. At step 904, the workflow execution engine can distribute the code packages to the assigned computing environments.”) and based at least on determining that a recognized operator has multiple corresponding NN modules, select the corresponding NN module based at least on one factor selected from the list consisting of:  data type, data value, and other operators within the ML pipeline. (Bowers, [0067],  [0088], and [0094])

9.	Claims 8, and 15, which are similar in scope to claim 1, thus rejected under the same rationale.

10.	Claims 9, and 16 which are similar in scope to claim 2, thus rejected under the same rationale.

11.	Claim 10, which is similar in scope to claim 3, thus rejected under the same rationale.

12.	Claims 13, 14 which are similar in scope respectively to claims 6, and 7, are thus rejected under the same rationale.

13.	Claim 18, which is similar in scope to claims 6, and 7, thus rejected under the same rationale.

14. 	As per claim 20, Bowers discloses: The one or more computer storage devices of claim 15, wherein the operations further comprise: deploying the translated NN to a graphics processing unit (GPU). (Bowers, [0073])

Claim Rejections - 35 USC § 103

15.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 4,5, 11, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al., US 2016/0358103 A1, as applied to claim 1 above, and further in view of Yu et al., (NPL: Making Classical Machine Learning Pipelines Differentiable: A Neural Translation Approach., June 2019)

18. 	As per claim 4, Bowers discloses: The system of claim 1, (See rejection of claim 1 above.)

19.	Bowers doesn’t expressly disclose: the instructions are further operative to: tune the translated NN with training data.  

20.	Yu discloses: the instructions are further operative to: tune the translated NN with training data.  (Yu , Page 6, Sub-Section 2.5: Fine-Tuning,” After translating the ML pipeline into a neural network, one can further fine-tune the trainable parameters of the resulting network via backpropagation. ”)

21.	Yu is analogous art with respect to Bowers because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the process of tuning the translated NN with training data, as taught by Yu into the teaching of Bowers. The suggestion for doing so would boost the accuracy of the entire ML pipeline.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowers according to the relied-upon teachings of Fuetterling to obtain the invention as specified in claim 4.

22. 	As per claim 5, Bowers in view of Yu discloses: The system of claim 4, wherein tuning the translated NN comprises end-to-end tuning of the translated NN using backpropagation.  (Yu , Page 6, Sub-Section 2.5: Fine-Tuning,” After translating the ML pipeline into a neural network, one can further fine-tune the trainable parameters of the resulting network via backpropagation.”)

23.	Claims 11, and 12, which are similar in scope respectively to claims 4, and 5, are thus rejected under the same rationale.

24.	Claim 17, which is similar in scope to claims 4, and 5, thus rejected under the same rationale.

25. 	As per claim 19, Bowers in view of Yu discloses: discloses: The one or more computer storage devices of claim 15, wherein at least one recognized operator comprises a decision tree.  (Yu, Page 4, Figure 1). The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 4 apply to this claim and are incorporated herein by reference.


Conclusion 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619